DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Status of the Application
Claims 1-18 have been examined in this application. This communication is the first action on the merits.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             1.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 1 is directed to a statutory category, because a series of steps for identifying a plurality of properties for rent satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of identifying a plurality of properties for rent. The claim recites:
	1. A method comprising, by one or more computing devices:
	identifying a plurality of properties based at least on a location;
	determining, for each of the plurality of properties using a machine-learned model, a vacancy metric representing a duration the respective property will be available for rent, wherein the machine-learning model is trained using availability data for the plurality of properties;
	sending, for display to a user, a user interface comprising the vacancy metric.

	The limitations of identifying properties; training machine-learning model; determining, for each of the plurality of properties using a machine-learned model, a vacancy metric, and sending the metric for display, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “identifying properties;” “training machine-learning model; determining, for each of the plurality of properties using a machine-learned model, a vacancy metric,” etc.) is an abbreviated reference to the detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. Aside from the general technological environment (addressed below), it covers purely mental concepts and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental processes and/or certain methods of organizing human activity grouping. 	Specifically, regarding identifying and determining steps, - the utilizing logical or mathematical tools to process data and to output estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. As per utilizing machine learning computational techniques and algorithms to process publicly accessible data (e.g. time periods, rental data, prices) in order to generate a vacancy metric representing a duration the respective property will be available for rent - this represents a well-known modeling techniques, which is similar to the algorithm for converting binary-coded decimal numerals into pure binary form in Benson (Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972)(“While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem."), and which is similar to the mathematical formula for computing “alarm limits” in a catalytic conversion process in Flook. (Parker v. Flook, 437 U.S. 584, 595 (1978)(“if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is [patent-ineligible subject matter].” (quoting In re Rickman, 563 F.2d 1026, 1030 (CCPA 1977)”). Additionally, the reviewing court has concluded, absent additional limitations, “a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction. 
	As per sending and displaying data limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites additional elements – using a processor to perform the steps of identifying properties; training machine-learning model; determining, using a machine-learned model, a vacancy metric, and sending the metric for display. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitation is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." The claim only manipulate abstract data elements into another form, and does not set forth improvements to another technological field or the functioning of the computer itself and, instead, uses computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above. As per training the machine-learning model, and determining using said model a vacancy metric, said steps are nothing more than an attempt to recycle preexisting artificial intelligence or machine-learning (AI/ML) technologies to apply for real estate or renting applications. There are no improvements in said AI/ML techniques, such as advances in the field of computer science itself, or designing a new neural network, and there is no controlling of a technological process using the outcome of said AI/ML operations. 
	Further, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, including AI/ML techniques; their collective functions merely provide conventional computer implementation. None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
       Thus, the recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, comparing, storing and outputting data.  
	As per sending and displaying data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. 
	Thus, the method as a whole, outputs only data structure, - everything remains in the form of a code stored in the computer memory. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The sending and displaying steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the invention does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Further, the recited functions do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Based on the Specification, the invention utilizes existing, conventional communication networks and generic processors, which can be found in mobile devices or desktop computers, conventional memory and display devices; and conventional AI/ML techniques, such as linear or logistic regressions, and Kalman filters (Specification, page 7, 3rd paragraph). 
	Here, the Examiner notes, that the use of AI/ML techniques in various fields of research and development is very common, and is “well known in the art” given that Donald Hebb created a model of brain cell interaction and described it in his book titled “The Organization of Behavior” in 1949. Hebb’s model involves altering the relationships between artificial neurons/nodes and the changes to individual neurons, wherein the relationship between two neurons/nodes strengthens if the two neurons/nodes are activated at the same time and weakens if they are activated separately, and wherein nodes/neurons tending to be both positive or both negative are described as having strong positive weights, and those nodes tending to have opposite weights develop strong negative weights.
	Further, regarding training the machine-learning model, and determining a vacancy metric using said model per se, said steps are nothing more than an attempt to recycle preexisting AI/ML technologies to apply for real estate or renting applications. There are no improvements in said AI/ML techniques, such as advances in the field of computer science itself, or designing a new neural network, and there is no controlling of a technological process using the outcome of said AI/ML operations. Claim 1 neither specifies a specific technical purpose for which the method is used, nor the claim defines a specific technical implementation of the method, nor the claimed method is particularly adapted for that implementation in that its design is motivated by technical considerations of the internal functioning of the computer. Said AI/ML algorithms and computations are done inside of a computer, and do not have a real-world impact and are not tied to the functionality of the computer. Further, there is no evidence that the invention lies in the training phase or execution phase or both; said AI/ML recitation represents merely conventionally applying an existing model to an existing data from publicly accessible databases (time periods, rental data, price data), with the result being not technological, but purely entrepreneurial. For instance, The Specification discloses (page 2, 3rd paragraph) (emphasis added):
 “Advantages may include one or more of the following. The property system described herein can automatically determine a market price for a homeowner’s property.
For example, the property system monitors rental activity for similar properties in real-time using internal and external databases. As a result, the property system can adjust the price more quickly than traditional systems that do not consider data. Adjusting prices quickly causes the property to be rented out more quickly at market price due to having continuously updated and accurate market prices for sales and rentals. This allows the homeowner to collect more rental income since they are placed more quickly.

	However, AI/ML subject matter becomes patent-eligible only when it achieves a technical purpose and, at minimum, offers a technical effect that does more than performing the solution more quickly or efficiently. The general application of AI/ML techniques to solve a problem predictably is not eligible for patentability.
	Thus, Applicant did not invent a new type of computer or computational techniques, but, like everyone else, programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, comparing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions). “However, it is not apparent how appellant’s programmed digital computer can produce any synergistic result. Instead, the computer will simply do the job it is instructed to do. Where is there any surprising or unexpected result? The unlikelihood of any such result is merely one more reason why patents should not be granted in situations where the only novelty is in the programming of general purpose digital computers”. See Sakraida v. Ag. Pro, Inc., 425 U.S. 273 [ 96 S.Ct. 1532, 47 L.Ed.2d 784], 189 USPQ 449 (1976) and A P Tea Co. V. Supermarket Corp., 340 U.S. 147 [ 71 S.Ct. 127, 95 L.Ed. 162], 87 USPQ 303 (1950).
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the Specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, analyzing, sending, and presenting the desired information. Analogous to Power Group, claim 1 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see the Specification as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually; there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation,  No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016) (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning of computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting, comparing and storing data. The conclusion that the claim 1 of the instant invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed invention achieves other benefits, such as “automatically determine a market price”; “can adjust the price more quickly”; “to collect more rental income” (Specification; page 2, 3rd paragraph).
	 Thus, the current application’ solution to the problem of quickly providing a user with a market price so that the user could collect more rental income with is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of identifying; training; determining; sending and displaying 
merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “determining, … using a machine-learned model” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
Further, although the Examiner takes the steps recited in the independent claim as exemplary, the Examiner points out that limitations recited in dependent claims 2-6 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 2-6 each merely add further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the claimed abstract idea into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 2-12 are also directed to non-statutory subject matter. 
Because Applicant’s apparatus claims 7-12, and computer -readable medium claims 13-18 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.

             2.	Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 13-18 are directed to a computer-readable medium which covers both transitory/signal and non-transitory medium, and could read on a “signal” which is not statutory subject matter. Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2. Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that the claims reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101. Please refer to MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010.
The following is applied to claims 13-18:
Subject Matter Eligibility of Computer Readable Media 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989)(during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 4 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Cf. Animals -Patentability, 1077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentrv Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

                                                      Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2020/0334744 A1) in view of Sattari et al. (US 2011/0145424 A1).

	Claims 1, 7 and 13. Gupta et al. (Gupta) discloses a method comprising, by one or more computing devices:
	identifying a plurality of properties based at least on a location; [0034]; [0137]
	determining, for each of the plurality of properties using a machine-learned model, a vacancy information representing a duration the respective property will be available for rent, wherein the machine-learning model is trained using availability data for the plurality of properties; Figs. 1A, 12; [0034]; [0036]; [0054] - [0056]; [0116]; [0154] – [0156]; page 15, table “Tenant Data”; [0185]
	sending, for display to a user, a user interface comprising the vacancy information. Figs. 1A, 12.
	Gupta does not specifically discloses that said calculated vacancy information is presented as a vacancy metric, which is disclosed in Sattari et al. (Sattari). Fig. 8; [0003]; [0008] - [0011]; [0068]; [0072]; [0074]; [0086]; [0091]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include the recited limitations, as disclosed in Sattari, for the benefit of easily comparing the effectiveness of various postings, and determining which locations for vacancy postings are most desirable, as specifically stated in Sattari. [0003]

	Claims 2, 8 and 14. The method of claim 1, wherein identifying the plurality of properties is further based on one or more of the following: property data comprising a number of bedrooms, a number of bathrooms, or a size, pricing data, or a timeframe. Gupta; [0034]; page 15, table “Tenant Data”
	Claims 3, 9 and 15. The method of claim 1, further comprising:
	receiving a request from a user to generate a vacancy metric for a particular property, wherein the request comprises the location; Gupta; [0034]; [0137]
	in response to receiving the request, determining the vacancy metric is in response to receiving the request, and wherein identifying the plurality of properties is based at least on property data for the property. Figs. 1A, 12; [0034]; [0036]; [0054] - [0056]; [0116]; [0154] – [0156]; page 15, table “Tenant Data”; [0185]; Sattari; Fig. 8; [0003]; [0008] - [0011]; [0068]; [0072]; [0074]; [0086]; [0091]. Same rationale to combine the references as applied to claims 1, 7 and 13.

	Claims 5, 11 and 17. The method of claim 1, wherein training the machine-learning model further comprises, for a given property:
	identifying public digital listings for the property or properties similar to the property;
	tracking the public digital listings, wherein the tracking comprises storing changes in pricing for the public digital listings and availability durations of the public digital listings;
	determining one or more public digital listings are no longer available; and
	training the machine-learning model to determine the vacancy metric for the property based on determining one or more public digital listings are no longer available. Same rationale as applied to claims 1, 7 and 13

	
	Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Sattari and further in view of Pangerl et al. (US 2020/0211131 A1).

	Claims 4, 10 and 16. The method of claim 1, further comprising:
	Gupta in view of Sattari discloses considering the price of the property based on the vacancy information [0057]; [0085], and Sattari discloses a user interface for displaying vacancy metrics including prices, said interface is configured to allow the user to edit the posting based on said observation. The motivation to combine would be to assist the user in determining an effective price for a vacant property, as stated in Sattari. [0085]
	Further, Pangerl et al. (Pangerl) discloses determining a price adjustment for price of the property based on the vacancy information. [0032]; [0035]; [0193] - [0195]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include the recited limitations, as disclosed in Pangerl, for the benefit of adjusting the marketing strategy so that, after discounts have been applied, the resulting price is the optimal price, as specifically stated in Pangerl. [0195]

	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Sattari and further in view of Varghese et al. (US 2021/0287228 A1).

	Claims 6, 12 and 18. The method of claim 5, further comprising:
	determining a confidence score of the machine-learning model; Gupta; [0054]; [0059]; [0124].
	Gupta does not specifically teach 	adjusting the vacancy information with a particular frequency based on the confidence score, which is disclosed/suggested in Varghese et al. (Varghese) [0012]; [0020]; [0028]; [0029]; [0041] – [0046]; [0055]. Cl. 20
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include the recited limitations, as disclosed/suggested in Varghese, for the benefit of false positive reduction in calculation results, thereby making said calculations/predictions more accurate, as specifically stated in Varghese. [0055]












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/14/2022